Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Information Disclosure Statement
It is noted that there are two identical IDS documents filed with the same date of March 11, 2022.  There is a corresponding Electronic Acknowledgement Receipt (EAR)for each IDS document.  The first EAR has a time stamp of 08:03:42 and indicates that no payment was received.  The second EAR has a time stamp of 10:35:43 and indicates that a payment of $2000 was successfully received in RAM.  Since the citations were the same on the two IDS documents and a payment was received, the examiner considered both IDS document.  
 
Reasons for Allowance

        The following is an examiner's statement of reasons for allowance: 



The prior art does not show the external face defining a pod inlet; the side face defining a first module inlet, the side face facing a sidewall of the cavity when the connector module is seated within the cavity (claim 1, last line).
The prior art does not show the upstream rim being angled to expose a pod inlet (claims 20 and 23).  
The above noted structure in combination with other recitations within the claims is not shown by a single prior art document and the examiner knows of no reasonable rational to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion


           Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Harvey whose telephone number is 571-272-2007.  The examiner can normally be reached from 7:00 A.M. to 3:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached at 571-272-2078.
        Applicant is encouraged to send correspondence through the USPTO fax number 571-273-8300.



/James Harvey/
James Harvey
Primary Examiner 
March 17, 2022